Title: To James Madison from William L. Madison, 16 March 1810
From: Madison, William L.
To: Madison, James


Dear UncleUnited States Frigate, United States, off Norfolk March 16th 1810
Since my return to Norfolk from Madison, I have yielded to the wish of my Father in consenting to quit the Navy, provided I can obtain a Commission in the Army. My Father informs me that he has written on to Washington, and thro’ Mr. Dawson receiv’d a promise of a Commission for me, in the Artillery. I hope in acting thus, I shall meet your approbation without incuring the censure of fickelness; for altho it wears much the appearance of fickelness, to desire a change of situations in so short a time, yet when in compliance with the wish of a Father, it ought at least to be excusable, if not entirely blameless. I hope you will not attribute my willingness to quit the Navy, to any dislike to my particular situation on board this Ship, for I am confident let my situation be what it may, I shall never serve under an Officer whom I esteem more than Captain Decatur; but it is more because my Father is averse to my being in the Navy than that I am anxious to quit it. Perhaps there are more advantages to be derived in the Army, than the Navy. In the Army, promotion is comparatively quick, in the Navy it must necessarily be slow. Let the merit of a Midshipman be what it may, he is compelled to serve at least three years before he can be qualifyed for promotion, at the expiration of that time, there will be a number in service equal to him in point of merit and much older in the dates of their warrants; would it not be great injustice then, to promote him before those whose claim to promotion is infinitely greater than his? Could it be, I should not wish it. Then the probability is, that five or six years would be as soon as it could be expected. But in the Army a man of merit has to encounter none of these difficulties, he is soon qualifyed, and there is greater room for promotion. I should be truly sorry were you to infer from what I have written that I am actuated by a wish for premature promotion in my present conduct; So far from it, I would not accept promotion were it offered me unless perfectly sensible of my ability to answer the responsibility attach’d to a Lieutenant. I have stated to you the only reasons by which I am actuated, if they appear to you not entitled to that consequence which I have given them, and that my situation here is better than in the Army, I have not the smallest doubt but that my Father will willingly consent to my remaining here.
Captain Decatur expects to sail from this port about the first of April on a cruize, before we return here, it is probable we shall visit the principal of our northern ports, and particularly Philadelphia. Should I succeed in my application, I should like to remain in this Ship until after this cruize. My Father informs me that all my friends at the Mountains are well, and particularly my Grand-Mother who has enjoyed uncommonly good health. Remember me with gratitude to Aunt Madison and believe me your affectionate Nephew
William L. Madison
